DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.
 Response to Arguments
Applicant’s remarks filed on 11/12/2020 have been considered, therefore, see the office action below. 
The examiner will answer all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 9 is cancelled in the instant application. 
Claim Rejections - 35 USC § 103
Regarding claim[s] 1, 2, 5, 17, 19 that were rejected under 35 U.S.C. 103 as being unpatentable over Neystadt et al. [US PGPUB # 2010/0058432] in view of Gallant et al. [US PGPUB # 2015/0271208], further in view of Roth et al. [US PAT # 10452837], 
Regarding claim[s] 3 that was rejected under 35 U.S.C. 103 as being unpatentable over Neystadt et al. [US PGPUB # 2010/0058432] in view of Gallant et al. [US PGPUB # 2015/0271208] and Roth et al. [US PAT # 10452837] as applied to claim[s] 2 above, and further in view of Tan et al. [US PGPUB # 2009/0299949], the rejection is withdrawn.
Regarding claim[s] 7, 8, 10, 11 that were rejected under 35 U.S.C. 103 as being unpatentable over Neystadt et al. [US PGPUB # 2010/0058432] in view of Gallant et al. [US PGPUB # 2015/0271208] and Roth et al. [US PAT # 10452837] as applied to claim[s] 1 above, and further in view of Vaidya et al. [US PGPUB # 2014/0317677], the rejections are withdrawn.
Regarding claim[s] 9 that was rejected under 35 U.S.C. 103 as being unpatentable over Neystadt et al. [US PGPUB # 2010/0058432] in view of Gallant et al. [US PGPUB # 2015/0271208], further in view of Roth et al. [US PAT # 10452837] and Vaidya et al. [US PGPUB # 2014/0317677] as applied to claim[s] 7 above, and further in view of Salo [US PAT #8745185], applicant’s cancellation of the claim 9 is noted, therefore, the rejection is withdrawn.
Regarding claim[s] 12, 13 that were rejected under 35 U.S.C. 103 as being unpatentable over Neystadt et al. [US PGPUB # 2010/0058432] in view of Gallant et al. [US PGPUB # 2015/0271208], further in view of Roth et al. [US PAT # 10452837] and 
Allowable Subject Matter
Claim[s] 1 – 8, 10 - 20 are allowed, but are renumbered as 1 – 19. 
Applicant’s remarks and amendments submitted on 11/12/2020 for application number 16028679 have been considered and are persuasive. Therefore, the previously filed claim rejections and objections, if any, have been withdrawn above.
The following is an examiner’s statement of reasons for allowance: the following prior art were yielded at time of search for the filed claim amendments, the yielded prior arts do not teach the claimed invention, but are in the general realm of applicant’s endeavor:
Sancheti et al. [US PAT # 10152251], who generally does teach a data storage environment can include one or more virtual machines instantiated on a host computing device. Based on physical location data of the one or more virtual machines received from the host computing device, a storage manager can control the performance of a secondary copy operation on one or more storage units that store virtual machine data associated with the one or more virtual machines and/or the performance of a secondary copy operation on the one or more virtual machines.
Specifically at Figure # 5, and col. 55, lines 21 – 49, Sancheti discloses FIG. 5 is a flow diagram illustrating an embodiment of a routine 500 for performing a snapshot of a storage unit. One skilled in the relevant art will appreciate that the elements outlined for routine 500 can be implemented by one or more computing devices/components that are associated with the information management system 100 (or 300), such as the 
At block 502, the storage manager 340 communicates with the virtual data store 326 and/or the host computing device 328 to request location information of one or more virtual machines executing on the host computing device 328 and/or stored in the virtual data store 326. As discussed, in some cases, the host computing device 328 and/or the virtual data store 326 form part of a hypervisor that contains location mapping information related to the virtual machine data 336 stored in the virtual data store 326. The location mapping information can include the virtual data store 326 and/or the storage unit 314 where the virtual machine data 336 is located. Accordingly, based on the request from the storage manager 340, the host computing device 328 and/or the virtual data store 326 can obtain the physical location of the virtual machine data 336 residing in the virtual data store 326.
While Sancheti does disclose storage devices that contain backup copies of virtual machine instances, backup copies that are used to restore the virtual machine based on location of the virtual machine, however, Sancheti does not teach at least the claim limitation of: “……………………..in response to identifying the change in the label:
perform a threat analysis, using the changed label of  a virtual machine of the virtual machines to determine a new security policy for the virtual machine; and 
update a policy of the backup/restoration policies associated with the  virtual machine based on the  new security policy,
wherein the updated policy specifies that a first quantity of computing resources are to be used to generate a backup of the portion of the data, the policy specifies that a second quantity of the computing resource are to be used to generate the backup of the portion of the data, and the first quantity is different from the second quantity,” of claim # 1. 
Pawar et al. [US PGPUB # 20200265024], who generally does teach a data storage system backs up or protects virtual machines. For instance, the system identifies the different virtual machines executing in the system and provides a number of factors that can be used to create a backup policy. The system further creates specific rules for virtual machine backup policies using a user interface with drop down boxes of relevant criteria and Boolean operators. A preview of included virtual machines allows the rule to be refined. Particular virtual machines can be excluded during the preview. The system further dynamically updates the list of virtual machines satisfying the rules at time of backup.
	Specifically, at Figure # 4, and paragraph: 0302, At block 404, the process 400 creates a rule for backing up virtual machines 285. In an embodiment, the VM rule based backup module 210 applies the rule to the virtual machines 285 in the system 250 by filtering characteristics of the virtual machines 285 according to the rule to create a list of virtual machines 285 that satisfy the criteria specified by the rule. 
Then at paragraph: 0303,  In an embodiment, the information management system 250 further comprises a graphical user interface that allows a user to create the 
Then at paragraph: 0304, In the embodiment illustrated in FIG. 5, the user selected "Host" and "equal to" and entered the Hostname, "172.19.101.42". Applying the rule to the list of virtual machines 285 where each virtual machine is associated with at least one gathered criteria, returns a list comprising the virtual machines 285 associated with or having a host server named 172.19.101.42. 
Then at paragraph: 0305, The first drop down menu 502 further comprises the selection "Browse". In an embodiment, selecting Browse provides the user with a list of the virtual machines 285 and their criteria, such as VM name, Host, Datastore, Guest Operating System, Guest DNS Hostname, and the like, in a hierarchal list. The exemplary screen shot 500 further comprises an ellipsis 508 next to the user populated name/address field. In an embodiment, selecting the ellipsis returns a list of the gathered criteria corresponding to the selection selected from the first drop down menu 502. In the embodiment illustrated in FIG. 5, selecting the ellipsis 508 would return the list of host names acquired in block 302, 402. The lists can provide the user with information usable to populate the name/address field. 

While Pawar does disclose storage devices that contain backup copies of virtual machine instances, where the backup policies are created by various user define parameters in drop down menus, however, Pawar does not teach at least the claim limitation of: “……………………..in response to identifying the change in the label:
perform a threat analysis, using the changed label of  a virtual machine of the virtual machines to determine a new security policy for the virtual machine; and 
update a policy of the backup/restoration policies associated with the  virtual machine based on the  new security policy,
wherein the updated policy specifies that a first quantity of computing resources are to be used to generate a backup of the portion of the data, the policy specifies that a second quantity of the computing resource are to be used to generate the backup of the portion of the data, and the first quantity is different from the second quantity,” of claim # 1. 
Shelke et al. [US PGPUB # 20200326926], who generally does teach performing a distributed backup operation or a distributed restoration operation in a virtualized computing environment including a plurality of components and a plurality of policies are disclosed. One method may include identifying a component or a policy of the plurality of components or policies in response to receiving a first task associated with the distributed backup operation or the distributed restoration operation. In response to the first task associated with the distributed backup operation, the method include generating a backup file having a configuration of the component, but not any configuration of other components of the plurality of components, or a configuration of the policy, but not any configuration of other policies of the plurality of policies; and storing the backup file on a remote server.
While Shelke does disclose storage devices that contain backup/restoration policies regarding files, that are used to restore or backup such files according to a plan, however, Shelke does not teach at least the claim limitation of: “……………………..in response to identifying the change in the label:
perform a threat analysis, using the changed label of  a virtual machine of the virtual machines to determine a new security policy for the virtual machine; and 
update a policy of the backup/restoration policies associated with the  virtual machine based on the  new security policy,
wherein the updated policy specifies that a first quantity of computing resources are to be used to generate a backup of the portion of the data, the policy specifies that a second quantity of the computing resource are to be used to generate the backup of the portion of the data, and the first quantity is different from the second quantity,” of claim # 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT B SHAIFER HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434